Exhibit 10.2

 

SECOND AMENDING AGREEMENT IN

RESPECT OF THE BRIDGE LOAN AGREEMENT

 

THIS SECOND AMENDING AGREEMENT, made as of the 13th day of August, 2008

 

BETWEEN:

 

MAGNA ENTERTAINMENT CORP.,

a corporation incorporated under the laws of the State of Delaware

 

(hereinafter called the “Borrower”),

 

OF THE FIRST PART,

 

- and -

 

MID ISLANDI SF.,

a partnership formed under the laws of Iceland, acting through its Zug branch

 

(hereinafter called the “Lender”),

 

OF THE SECOND PART,

 

- and -

 

PACIFIC RACING ASSOCIATION,

a corporation incorporated under the laws of the State of California

 

- and -

 

MEC LAND HOLDINGS (CALIFORNIA) INC.,

a corporation incorporated under the laws of the State of California

 

(hereinafter collectively called the “Golden Gate Fields Guarantors”),

 

OF THE THIRD PART,

 

- and -

 

THE SANTA ANITA COMPANIES, INC.,

a corporation incorporated under the laws of the State of Delaware

 

- and -

 

LOS ANGELES TURF CLUB, INCORPORATED,

a corporation incorporated under the laws of the State of California

 

--------------------------------------------------------------------------------


 

(hereinafter collectively called the “Santa Anita Guarantors”),

 

OF THE FOURTH PART,

 

- and -

 

GULFSTREAM PARK RACING ASSOCIATION, INC.,

a corporation incorporated under the laws of the State of Florida

 

(hereinafter called the “Gulfstream Guarantor”),

 

OF THE FIFTH PART,

 

- and -

 

GPRA THOROUGHBRED TRAINING CENTER INC.,

a corporation incorporated under the laws of the State of Delaware

 

(hereinafter called the “Palm Meadows Training Guarantor”),

 

OF THE SIXTH PART,

 

- and -

 

MEC DIXON, INC.,

a corporation incorporated under the laws of the State of Delaware

 

(hereinafter called the “Dixon Guarantor”),

 

OF THE SEVENTH PART,

 

- and -

 

MEC HOLDINGS (USA) INC.,

a corporation incorporated under the laws of the State of Delaware

 

- and -

 

2

--------------------------------------------------------------------------------


 

SUNSHINE MEADOWS RACING, INC.,

a corporation incorporated under the laws of the State of Delaware

 

(hereinafter collectively called the “Ocala Guarantors”),

 

OF THE EIGHTH PART,

 

- and -

 

THISTLEDOWN, INC.,

a corporation incorporated under the laws of the State of Ohio

 

(hereinafter called the “Thistledown Guarantor”),

 

OF THE NINTH PART,

 

- and -

 

MEC MARYLAND INVESTMENTS INC.,

a corporation incorporated under the laws of the State of Delaware

 

- and -

 

30000 MARYLAND INVESTMENTS LLC,

a limited liability company formed under the laws of the State of Delaware

 

(hereinafter collectively called the “AmTote Guarantors”) (the Golden Gate
Fields Guarantors, the Santa Anita Guarantors, the Gulfstream Guarantor, the
Palm Meadows Training Guarantor, the Dixon Guarantor, the Ocala Guarantors, the
Thistledown Guarantor, and the AmTote Guarantors hereinafter collectively called
the “Guarantors”),

 

OF THE TENTH PART.

 

WHEREAS the Lender, as lender, the Borrower, as borrower, and the Guarantors, as
guarantors, are parties to a bridge loan agreement made as of September 12,
2007, as amended by a First Amending Agreement (“First Bridge Loan Amending
Agreement”) made as of the 23rd day of May, 2008 (such bridge loan agreement, as
amended and as may be further amended, modified, renewed or replaced from time
to time being referred to herein as the “Bridge Loan Agreement”);

 

3

--------------------------------------------------------------------------------


 

AND WHEREAS on September 11, 2007, the Borrower’s Board of Directors approved
and adopted a plan (the “MEC Debt Elimination Plan”) (referenced in the Bridge
Loan Agreement as the Borrower Restructuring Plan) to restructure the Borrower’s
balance sheet through the sale of certain assets and entering into strategic
partnerships or joint ventures to allow the Borrower to substantially eliminate
its debt by December 31, 2008, and to pursue a business plan focused on
achieving sustainable profitability;

 

AND WHEREAS the MEC Debt Elimination Plan contemplated the sale of assets
including, without limiting the generality of the foregoing, certain of those
Properties owned by the Borrower that constitute collateral for the Loan;

 

AND WHEREAS the sale of assets under the MEC Debt Elimination Plan continues to
take longer than originally contemplated and, although the Borrower continues to
take steps to implement the MEC Debt Elimination Plan, it does not expect to
execute the MEC Debt Elimination Plan on the originally contemplated time
schedule, if at all;

 

AND WHEREAS on March 31, 2008, the Board of Directors of MI Developments Inc.
(“MID”), an affiliate of the Lender and the controlling shareholder of the
Borrower, received a reorganization proposal on behalf of various shareholders
of MID that would, among other things, alter the relationship between MID and
the Borrower;

 

AND WHEREAS on June 27, 2008, MID announced that, in light of shareholder
discussions relating to potential amendments to the reorganization proposal, the
special meeting of MID shareholders to consider the reorganization proposal,
previously called for July 24, 2008, was being postponed;

 

AND WHEREAS discussions between MID and various of its shareholders relating to
potential amendments to the reorganization proposal are ongoing, and, given that
no consensus has been reached with respect to such amendments, MID intends to
continue to explore a range of alternatives with respect to its investment in
the Borrower;

 

AND WHEREAS pursuant to the First Bridge Loan Amending Agreement the parties to
the Bridge Loan Agreement have amended the Bridge Loan Agreement to, inter alia:
(i) increase the Loan Amount from $80,000,000 to $110,000,000; (ii) provide that
Loan Amounts borrowed and repaid prior to the date of the First Bridge Loan
Amending Agreement may be reborrowed; (iii) extend the Maturity Date of the Loan
from May 31, 2008 to August 31, 2008; and (iv) provide for certain additional
arrangement and extension fees, all on the terms and conditions set out therein;

 

AND WHEREAS the Lender has agreed to further amend the Bridge Loan Agreement to,
inter alia, extend the Maturity Date of the Loan from August 31, 2008 to
September 30, 2008 and provide for an extension fee, all on the terms and
conditions set out herein;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Agreement and the sum of Ten Dollars ($10.00) paid by each of the
parties hereto to the other and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties hereto
covenant and agree as follows:

 

4

--------------------------------------------------------------------------------


 

1.                                       Definitions.  Unless otherwise defined
herein, all capitalized terms used in this agreement (this “Agreement”) shall
have the respective meanings ascribed to them in the Bridge Loan Agreement.

 

2.                                       Representations and Warranties. The
Borrower and the Guarantors jointly and severally represent and warrant to and
in favour of the Lender, with the intent that the Lender shall be entitled to
rely upon such representations and warranties in entering into this Agreement
and notwithstanding the completion of the transactions contemplated herein,
that: (i) all of the recitals to this Agreement are true and complete in all
material respects; (ii) except as specifically qualified in the Disclosure
Schedule, all of the representations and warranties of the Borrower in Article 5
of the Bridge Loan Agreement are true and correct on the date hereof as if made
on and as of the date hereof; and (iii) there are no facts, conditions or
circumstances that are known to the Borrower or any of the Guarantors and that
may reasonably be considered relevant to the Lender’s decision to enter into
this Agreement that have not been disclosed in writing to the Lender.

 

3.                                       Amendments.  The Bridge Loan Agreement
is hereby amended as follows:

 

(a)                                  by deleting the definition of “Maturity
Date” in Section 1.1 of the Bridge Loan Agreement and replacing it with the
following:

 

““Maturity Date” means September 30, 2008;”;

 

(b)                                 by adding, in proper alphabetical order, the
following definition of “Second Bridge Loan Amending Agreement” to Section 1.1
of the Bridge Loan Agreement:

 

““Second Bridge Loan Amending Agreement” means that certain Second Amending
Agreement in respect of this Agreement made as of the 13 day of August, 2008”;

 

(c)                                  by adding, in proper alphabetical order,
the following definition of “Second Extension Fee” to Section 1.1 of the Bridge
Loan Agreement:

 

““Second Extension Fee” has the meaning ascribed thereto in Subsection 4.3(c)”;

 

(d)                                 by deleting Section 2.6 of the Bridge Loan
Agreement in its entirety and amending the definition of “Reorganization
Proposal Termination Notice” to read:

 

““Reorganization Proposal Termination Notice” means written notice from MID to
the Lender advising that the Reorganization Proposal will not proceed to a vote
of MID shareholders at a special meeting (as a result of the Supporting
Shareholders abandoning the Reorganization Proposal, the MID Board of Directors
failing to call such a meeting, or for any other reason), that the
Reorganization Proposal has not received the requisite approvals at a special
meeting called to consider the Reorganization

 

5

--------------------------------------------------------------------------------


 

Proposal, or that a court of competent jurisdiction has not approved a plan of
arrangement implementing the Reorganization Proposal”;

 

(e)                                  by adding the following as Subsection
4.3(d) of the Bridge Loan Agreement:

 

(c)           Second Extension Fee.  The Borrower shall pay to the Lender a
second extension fee (the “Second Extension Fee”) in the amount of $527,500,
being 0.5% of the Loan Amount.”;

 

(f)                                    by changing the reference in
Section 6.1(ee) from May 22, 2008 to August 5, 2008; and

 

(g)                                 by deleting Section 7.2(r) of the Bridge
Loan Agreement in its entirety and replacing it with the following:

 

“(r) prior to the first Advance after the date of the Second Bridge Loan
Amending Agreement, the Board of Directors of the Borrower shall have formally
approved (with evidence thereof in the form of a certified resolution provided
to the Lender) a cash flow forecast through December 31, 2008 and, in the event
that any material variances to such forecast occur, the Board of Directors of
the Borrower shall formally approve a revised forecast (with evidence thereof in
the form of a certified resolution provided to the Lender) prior to any requests
for Advances being made subsequent to the date of any such variance;”.

 

4.                                       Conditions Precedent.  The amendments
contained in this Agreement shall be conditional upon the satisfaction (or
waiver by the Lender) of all of the following conditions (collectively, the
“Conditions Precedent”): (i) the Borrower extending the maturity of the BMO
Credit Agreement to no earlier than September 15, 2008 on terms satisfactory to
the Lender in its sole and absolute discretion; (ii) the Lender receiving the
Second Extension Fee of $527,500; (iii) the delivery by the Borrower to the
Lender of a certified copy of the resolution passed by the Borrower’s Board of
Directors approving the entering into of this Agreement; and (iv) the complete
truth and accuracy of the representations and warranties set forth in Section 2
of this Agreement. The Conditions Precedent are strictly inserted for the
benefit of the Lender and may be waived, in whole or in part, at any time and
from time to time, by the Lender at the Lender’s sole and absolute discretion.

 

5.                                       Opinions.  The Borrower shall, if
requested by the Lender in writing, deliver to the Lender, as soon as reasonably
practicable following such written request, opinions of each of the Borrower’s
and Guarantors’ New York and Delaware Agent, the Borrower’s and Guarantors’
Florida Agent, and the Borrower’s and Guarantors’ California Agent, and the
Borrower’s and Guarantors’ Ohio Agent, addressed to the Lender, the Lender’s
Counsel, and the Lender’s relevant agents, in form, scope and substance
satisfactory to the Lender and the Lender’s Counsel, acting reasonably, with
respect to this Agreement and any of the Loan Documents.

 

6.                                       Confirmation of Amended Bridge Loan
Agreement.  The Bridge Loan Agreement, as amended by this Agreement, is hereby
ratified and confirmed in all respects and time

 

6

--------------------------------------------------------------------------------


 

shall remain of the essence. After the date hereof (subject to the satisfaction
or waiver of all Conditions Precedent), all references in each Loan Document to
the Loan Agreement shall be deemed to be a reference to the Bridge Loan
Agreement as amended by this Agreement.

 

7.                                       Successors and Assigns.  This Agreement
shall enure to the benefit of and shall be binding on and enforceable by the
parties hereto and their respective successors and permitted assigns.

 

8.                                       Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
and the federal laws of the United States of America applicable herein.

 

9.                                       Time of the Essence.  Time shall be of
the essence of this Agreement.  If anything herein is to be done on a day which
is not a Business Day, the same shall be done on the next succeeding Business
Day.  Where in this Agreement a number of days is prescribed, the number shall
be computed by excluding the first day and including the last day.

 

10.                                 Headings, Extended Meanings.  The headings
in this Agreement are inserted for convenience of reference only and shall not
constitute a part hereof and are not to be considered in the interpretation
hereof.  In this Agreement, words importing the singular include the plural and
vice versa; words importing the masculine gender include the feminine and vice
versa; and words importing persons include firms or corporations and vice versa.

 

11.                                 Counterparts.  This Agreement may be
executed in counterparts and may be delivered by e-mail and/or facsimile
transmission.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or have
caused the same to be executed by their duly authorized representatives as of
the date first above written.

 

 

 

MAGNA ENTERTAINMENT CORP.,
as Borrower

 

 

 

by

/s/ BLAKE TOHANA

 

 

Name:

Blake Tohana

 

 

Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

/s/ WILLIAM FORD

 

 

Name:

William Ford

 

 

Title:

Secretary

 

 

 

 

 

 

We have authority to bind the Corporation.

 

7

--------------------------------------------------------------------------------


 

 

PACIFIC RACING ASSOCIATION

 

 

 

by

/s/ BLAKE TOHANA

 

 

Name:

Blake Tohana

 

 

Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

/s/ WILLIAM FORD

 

 

Name:

William Ford

 

 

Title:

Secretary

 

 

 

 

 

 

We have authority to bind the Corporation.

 

 

 

 

 

MEC LAND HOLDINGS
(CALIFORNIA) INC.

 

 

 

by

/s/ BLAKE TOHANA

 

 

Name:

Blake Tohana

 

 

Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

/s/ WILLIAM FORD

 

 

Name:

William Ford

 

 

Title:

Secretary

 

 

 

 

 

 

We have authority to bind the Corporation.

 

 

 

 

 

 

 

THE SANTA ANITA COMPANIES,
INC.

 

 

 

by

/s/ BLAKE TOHANA

 

 

Name:

Blake Tohana

 

 

Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

/s/ WILLIAM FORD

 

 

Name:

William Ford

 

 

Title:

Secretary

 

 

 

 

 

 

We have authority to bind the Corporation.

 

8

--------------------------------------------------------------------------------


 

 

LOS ANGELES TURF CLUB,
INCORPORATED

 

 

 

by

/s/ BLAKE TOHANA

 

 

Name:

Blake Tohana

 

 

Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

/s/ WILLIAM FORD

 

 

Name:

William Ford

 

 

Title:

Secretary

 

 

 

 

 

 

We have authority to bind the Corporation.

 

 

 

 

 

GULFSTREAM PARK RACING
ASSOCIATION, INC.

 

 

 

by

/s/ BLAKE TOHANA

 

 

Name:

Blake Tohana

 

 

Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

/s/ WILLIAM FORD

 

 

Name:

William Ford

 

 

Title:

Secretary

 

 

 

 

 

 

We have authority to bind the Corporation.

 

 

 

 

 

MEC HOLDINGS (USA) INC.

 

 

 

by

/s/ BLAKE TOHANA

 

 

Name:

Blake Tohana

 

 

Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

/s/ WILLIAM FORD

 

 

Name:

William Ford

 

 

Title:

Secretary

 

 

 

 

 

 

We have authority to bind the Corporation.

 

9

--------------------------------------------------------------------------------


 

 

MEC DIXON, INC.

 

 

 

by

/s/ BLAKE TOHANA

 

 

Name:

Blake Tohana

 

 

Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

/s/ WILLIAM FORD

 

 

Name:

William Ford

 

 

Title:

Secretary

 

 

 

 

 

 

We have authority to bind the Corporation.

 

 

 

 

 

GPRA THOROUGHBRED
TRAINING CENTER, INC.

 

 

 

by

/s/ BLAKE TOHANA

 

 

Name:

Blake Tohana

 

 

Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

/s/ WILLIAM FORD

 

 

Name:

William Ford

 

 

Title:

Secretary

 

 

 

 

 

 

We have authority to bind the Corporation.

 

 

 

 

 

SUNSHINE MEADOWS RACING,
INC.

 

 

 

by

/s/ BLAKE TOHANA

 

 

Name:

Blake Tohana

 

 

Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

/s/ WILLIAM FORD

 

 

Name:

William Ford

 

 

Title:

Secretary

 

 

 

 

 

 

We have authority to bind the Corporation.

 

10

--------------------------------------------------------------------------------


 

 

THISTLEDOWN, INC.

 

 

 

by

/s/ BLAKE TOHANA

 

 

Name:

Blake Tohana

 

 

Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

/s/ WILLIAM FORD

 

 

Name:

William Ford

 

 

Title:

Secretary

 

 

 

 

 

 

We have authority to bind the Corporation.

 

 

 

 

 

MEC MARYLAND INVESTMENTS
INC.

 

 

 

by

/s/ BLAKE TOHANA

 

 

Name:

Blake Tohana

 

 

Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

/s/ WILLIAM FORD

 

 

Name:

William Ford

 

 

Title:

Secretary

 

 

 

 

 

We have authority to bind the Corporation.

 

 

 

 

 

30000 MARYLAND INVESTMENTS
LLC

 

 

 

by

/s/ BLAKE TOHANA

 

 

Name:

Blake Tohana

 

 

Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

/s/ WILLIAM FORD

 

 

Name:

William Ford

 

 

Title:

Secretary

 

 

 

 

 

We have authority to bind the Corporation.

 

11

--------------------------------------------------------------------------------


 

 

MID ISLANDI SF., acting through its
Zug Branch

 

 

 

by

/s/ THOMAS SCHULTHEISS

 

 

Name:

Thomas Schultheiss

 

 

Title:

Branch Manager

 

 

 

 

 

 

/s/ PETER NIDEROEST

 

 

Name:

Peter Nideroest

 

 

Title:

Branch Manager

 

 

 

 

 

We have authority to bind the Partnership.

 

--------------------------------------------------------------------------------